La buey, J.
This is an action on a poor debtor’s six months bond, and the defense is, that the debtor performed one of the conditions of the bond by duly citing the creditor to attend his disclosure before two justices of the peace and of the quorum, and that at the time and place appointed, he appeared before two justices of the peace and of the quorum, made a full disclosure, was permitted to take the oath prescribed in the statute and was duly discharged by said justices.
Three objections are made by the plaintiff to the debtor’s dis*430charge. First. It is claimed that the citation is invalid. It was issued by a justice of the peace who was one of the sureties on the debtor’s bond. And the plaintiff contends that he was so interested in the subject matter that he had no power to issue the citation.
R. S., c. 113, § 26, does not require that a justice of the peace who issues a citation to the creditor shall be disinterested. He performs no judicial duties, but acts ministerially. In Patterson v. Eames, 54 Maine, 203, the court held that a deputy sheriff who was a surety on the debtor’s bond, had the power to select a justice of the peace and quorum for the creditor on his neglect or refusal to select, to hear the debtor’s disclosure. There is stronger reason, why an officer thus interested, should be held to be incompetent to select a justice to act in the disclosure, than exists in the case of a justice of the peace, who issues the citation. We think this objection is untenable.
Again, it is claimed that the citation was not sealed as the statute requires. The record of the justices recites, that the creditor unreasonably neglected to select a justice at the time appointed for the disclosure. This is prima fade sufficient to give an officer power to appoint. The justices having been duly selected had jurisdiction, and their adjudication that the debtor “has caused the aforesaid creditor to be notified according to law” is conclusive as to the sufficiency of the citation. Lewis v. Brewer, 51 Maine, 108. It is not competent for the plaintiff to show now that the citation was not under seal.
Then, it is claimed that the discharge misrecites the judgment on which the debtor was arrested. The execution and bond describe it as rendered at the January term 1886, of the supreme judicial court in- Waldo county; and in the citation it is described as rendered on the 23d of January 1886. There is no inconsistency in the dates. One is the term of the court at which the judgment was rendered. The other is the particular day of the term on which it was rendered. Both are correct.

Judgment for the defendants.

Peters, C. J., Danforts, Emery, Foster and Haskell, JJ., concurred.